Citation Nr: 1020203	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether GCL may be recognized as the dependent spouse of the 
Veteran for VA purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in March 2007 
by the VARO in Manila, Republic of the Philippines, denying 
additional VA compensation to the Veteran for his spouse, 
GCL.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A 
transcript of that proceeding is of record.  At such hearing, 
additional documentary evidence was submitted along with a 
waiver for its consideration by the RO, and that waiver was 
noted by the Veteran to encompass any additional evidence to 
be subsequently submitted to the Board.  


FINDING OF FACT

The Veteran and GCL have been legally married to each other 
since October [redacted], 2006, the Veteran having obtained decrees 
of divorce from prior spouses from the Dominican Republic and 
Mexico that were valid under the laws of the Republic of the 
Philippines.  


CONCLUSION OF LAW

GCL is the Veteran's spouse for VA purposes.  38 U.S.C.A. 
§§ 5124, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.204, 3.205, 
3.206 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will 
attempt to obtain.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

As discussed in more detail below, the Board finds that GCL 
is the Veteran's spouse for VA purposes; therefore, the need 
to discuss whether there has been VA compliance with its 
duties to notify and assist the appellant is obviated.  

Recognition as Dependent Spouse

In this matter, the Veteran alleges that he and his current 
spouse, GCL, were lawfully married in the Philippines in 
October 2006, following his September 2006 divorce from RFG 
in a court of the United States of Mexico and his January 
1985 divorce from IEL in a court in the Dominican Republic.  
From his perspective, he and GCL entered into their October 
2006 marriage without knowledge of any impediment of either 
party to lawful marriage within the Philippines.  

The testimony offered by the Veteran at the personal hearing 
before the Board, sitting at the RO, in July 2009 is 
consistent with the aforementioned allegations.  In sum, he 
offered credible testimony that all necessary actions were 
taken by him prior to his October 2006 marriage to GCL to 
ensure that under Philippine law he was legally eligible to 
enter into marriage, with each of his prior divorces being 
recognized by Philippine authorities as valid and legal.  

The facts of this case are not in dispute and may be briefly 
summarized.  In November 2006, the Veteran by written 
communication requested that his spouse, GCL, be added to his 
award of VA compensation as a dependent spouse.  Information 
submitted then and later indicated that the Veteran had 
married GCL, both residents of the Philippines, in a ceremony 
conducted in the Philippines on October [redacted], 2006, and had 
obtained a marriage license from the Office of the City Civil 
Registrar earlier in October 2006, following the Veteran's 
submission of an Affidavit in Lieu of Legal Capacity to Marry 
and a Final Decree of Divorce.  Prior to such marriage, the 
City Civil Registrar determined that the Veteran and GCL had 
met the provisions of Articles 13 (judicial decree of 
absolute divorce), 17 (publication of notice of application 
for marriage license), and 21 (diplomatic or consular 
certification of capacity to contract marriage) of the 
Philippine Family Code and issued a marriage license.  

Also shown by the record is the Veteran's prior marriage to 
IEL in October 1978 in Nevada and the termination of such 
marriage by a January 1985 decree of divorce relating to that 
marriage as entered by a court in the Dominican Republic.  
Then, the Veteran in February 1994 married RFG, a Filipino, 
in Nevada.  He has testified credibly that, without his prior 
knowledge, such marriage was entered into by RFG solely as a 
means by RFG to obtain permanent residency in the United 
States by virtue of the Veteran's U.S. citizenship by birth.  
The record reflects that such marriage to RFG was terminated 
by a divorce obtained by the Veteran in Mexico in September 
2006, when he was represented by counsel.  

Included in the record are the statements of the Veteran and 
GCL that neither entered into their October 2006 marriage 
with knowledge of any legal impediment to such marriage, and 
that they have continuously cohabitated since the date of 
their marriage, with a son having been born of such marriage, 
and the Veteran having adopted GCL's daughter in a legal 
proceeding occurring in the Philippines.  

38 C.F.R. § 3.204 provides, in pertinent part that, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, VA will accept the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 C.F.R. § 3.204.  VA will 
require additional evidence, as indicated in 38 C.F.R. 
§§ 3.205 through 3.211, where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
See 38 C.F.R. § 3.204(a)(2).  Photocopies of documents 
necessary to establish birth, death, marriage or relationship 
under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are 
acceptable as evidence if VA is satisfied that the copies are 
genuine and free from alteration.  See 38 C.F.R. § 3.204(c).

Marriage is established by one of the following types of 
evidence:

1)  Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record;

2)  Official report from service department as to marriage 
which occurred while the Veteran was in service;

3)  The affidavit of the clergyman or magistrate who 
officiated;

4)  The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration;

5)  The affidavits or certified statements of two or more 
eyewitnesses to the ceremony;

6)  In jurisdictions where marriages other than by ceremony 
are recognized, the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or,

7)  Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred. 

38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements set forth together with the 
claimant's certified statement concerning the date, place, 
and circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  See 38 C.F.R. § 3.205(b).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.206(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In January 2008, the RO sought an opinion from VA's Regional 
Counsel as to the validity of the Veteran's prior divorces.  
That opinion, dated in April 2008, determined that the 
applicable law in the instant case was the law of the place 
where the Veteran and GCL resided when they were married, 
and, citing a prior opinion of the VA's General Counsel in 
1971, see Vet. Aff. Digested Opinion, 1971, found that a 
Mexican divorce rendered without bona fide domicile having 
been established would not be recognized as valid under the 
laws of the Philippines.  Moreover, the same General Counsel 
opinion was found by the Regional Counsel to be applicable to 
the Dominican Republic divorce, also rendering it invalid.  

Notwithstanding the foregoing, the Board takes notice that 
the Family Code of the Philippines, as promulgated in July 
1987, provides, in pertinent part, as follows:

Article 26.  All marriages solemnized outside the 
Philippines, in accordance with the laws in force 
in the country where they were solemnized, and 
valid there as such, shall also be valid in this 
country, except those prohibited under Articles 
35(1), (4), and (6), 36, 37, and 38.  

Article 26 was subsequently expanded by Executive Order 227 
as follows:

Where a marriage between a Filipino citizen and a 
foreigner is validly celebrated and a divorce is 
thereafter validly obtained abroad by the alien 
spouse capacitating him or her to remarry, the 
Filipino spouse shall have capacity to remarry 
under Philippine law.  

In this instance, Philippine law governs whether the 
Philippine government recognizes the Veteran's prior 
divorces.  In short, the dispositive law is that set out by 
Article 26 of the Philippine Family Code, as enacted 
subsequent to the above-cited digested opinion in 1971 by 
VA's General Counsel, and it is determined that none of the 
prohibitions set out in Articles 35 through 38, which might 
invalidate the Dominican Republic and Mexico divorces 
obtained by the Veteran, apply under the facts and 
circumstances of this case.  The record likewise amply 
documents the due diligence exercised by the Philippine civil 
authorities in determining that the Veteran and GCL were 
legally eligible to marry, and also that as the spouse of GCL 
the Veteran was legally eligible to adopt GCL's daughter.  

While the Board is mindful that judicial power to grant a 
divorce from the standpoint of jurisdiction is founded 
principally on domicile, see Williams v. North Carolina, 325 
U.S. 226, 65 S.Ct. 1092 (1944), the law governing the 
validity of the Veteran's prior divorces and marriage to GCL 
is not that of the United States, but Philippine law.  In 
this case, controlling Philippine law recognizes the validity 
of the veteran's divorce from IEL in January 1985 in the 
Dominican Republic and his divorce from RFG in September 2006 
in Mexico, as well as his legal capacity to enter into a 
valid, legal marriage to GCL in October 2006.  Thus, after 
review of the 


evidence of record, and resolving any interpretive doubt in 
favor of the Veteran, the Board finds that a preponderance of 
the evidence demonstrates the existence of a current, valid 
marriage between the Veteran and GCL and entitlement for GCL 
to be recognized as the Veteran's dependent spouse for VA 
purposes.  


ORDER

GCL is the Veteran's spouse for VA purposes.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


